Filed 8/31/15 Vescomb v. Newcomb CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


DAVID M. VESCO,                                                            2d Civil No. B252548
                                                                     (Super. Ct. No. 56-2010-00384846-
     Plaintiff and Respondent,                                                  CU-OR-VTA)
                                                                              (Ventura County)
v.

TAWNE MICHELE NEWCOMB,

     Defendant and Appellant.


TAWNE MICHELE NEWCOMB,                                                     2d Civil No. B255816
                                                                     (Super. Ct. No. 56-2012-00415972-
     Plaintiff and Appellant,                                                   CU-OR-VTA)
                                                                              (Ventura County)
v.

DAVID M. VESCO,

     Defendant and Respondent.



                   Tawne Michele Newcomb appeals a judgment entered in favor of David M.
Vesco following a court trial. We affirm.
                        FACTUAL AND PROCEDURAL HISTORY
              In 1987, Vesco, a medical doctor, and Newcomb, a pharmaceutical
representative, met at a Michigan hospital where they were employed. They began
dating and later moved to Southern California.
              In 1992, Vesco purchased a home located at 3190 Toulouse Circle in
Thousand Oaks. The following year, Vesco and Newcombe moved there and eventually
had two children. Vesco held title to the property as a single man and paid the mortgage,
property taxes, and homeowner's insurance from his earnings as a physician. He
maintained a separate bank account and separate credit cards, and did not commingle his
assets with Newcomb. Vesco and Newcomb also filed separate income tax returns.
              In 1989, Vesco started an immediate-care medical clinic in Calabasas.
Newcomb worked at the clinic and was paid as an employee. She did not have an
ownership interest in the medical clinic or in Vesco's medical practice. Newcomb
maintained her own bank account and, at times, was employed by other employers.
              In 1999, Vesco received notice of a potential lawsuit against him based
upon a patient's death. Upon the advice of an attorney, Vesco transferred title to the
Thousand Oaks home to Newcomb, with the understanding that she would reconvey the
property to him upon his request. A malpractice lawsuit was not filed, however, and
Vesco later demanded that Newcomb reconvey the property. She refused and asserted
that the property was a gift.
              In 2010, the parties' relationship deteriorated and Vesco moved into an
apartment. Newcomb and the children continued to live at the Thousand Oaks home, and
Vesco continued to pay the mortgage, property taxes, and property insurance. He
testified that he paid the property expenses "to give stability to [his] children."
              On November 4, 2010, Vesco filed a verified complaint alleging causes of
action for breach of contract, constructive trust, and resulting trust. He alleged that
Newcomb breached an oral agreement to reconvey the Thousand Oaks property upon his
request. (Vesco v. Newcomb (Super. Ct. Ventura County, No. 56-2010-00384846).) In



                                               2
2012, Newcomb then filed a complaint alleging causes of action for breach of contract,
fraud, and a claim pursuant to Marvin v. Marvin (1976) 18 Cal. 3d 660, 674 [nonmarital
parties may agree to pool their earnings and hold property acquired during their
relationship according to laws regarding community property]. (Newcomb v. Vesco
(Super. Ct. Ventura County, No. 56-2012-00415972).) The trial court consolidated the
two actions for trial.
               Following a court trial, the court decided that Vesco acted to defraud a
potential creditor when he transferred title to the Thousand Oaks property to Newcomb.
(Civ. Code, § 3439.04, subd. (a).) The court concluded that Vesco had unclean hands
and it entered judgment in favor of Newcomb. (Vesco v. Newcomb, supra, No. 56-2010-
00384846.) The court then decided that Newcomb did not establish her contractual,
fraud, or Marvin claims, and it entered judgment in favor of Vesco. (Newcomb v. Vesco,
supra, No. 56-2012-00415972.)
               Newcomb, in propria persona, appeals the judgment denying her Marvin
claims, among others. Vesco does not respond.
                                       DISCUSSION
               An appellant must affirmatively demonstrate error and show such error by
citation to the record and any supporting authorities. (Christoff v. Union Pacific Railroad
Co. (2005) 134 Cal. App. 4th 118, 126.) In other words, review is limited to issues that
have been adequately raised and briefed. (Ibid.) A reviewing court need not furnish
argument or search the record to ascertain whether support for appellant's contentions
exists. (Niko v. Foreman (2006) 144 Cal. App. 4th 344, 368.) "One cannot simply say the
court erred, and leave it up to the appellate court to figure out why." (Ibid.) Contentions
that are raised without supporting authorities and citations to the record may be deemed
abandoned. (Landry v. Berryessa Union School Dist. (1995) 39 Cal. App. 4th 691, 699.)
               These rules apply equally to parties represented by counsel and parties
appearing in propria persona. (Rappleyea v. Campbell (1994) 8 Cal. 4th 975, 984-985.)
A party appearing in propria persona "'is to be treated like any other party and is entitled



                                              3
to the same, but no greater consideration than other litigants and attorneys.'" (Nwosu v.
Uba (2004) 122 Cal. App. 4th 1229, 1247 ["pro. per. litigants must follow correct rules of
procedure"].)
                Marvin v. Marvin, supra, 18 Cal. 3d 660, 674, held that nonmarital partners
may expressly or impliedly agree to pool all or part of their earnings and hold title to
property according to the laws of community property. The burden rested upon
Newcomb to establish her contractual claims pursuant to a Marvin theory. Viewing the
evidence in light of the judgment, the trial court properly found that the parties had no
express or implied agreement to pool earnings or hold property jointly or in common.
(Whitney v. Montegut (2014) 222 Cal. App. 4th 906, 912 [general rule of sufficiency of the
evidence to support a factual determination].)
                The judgment is affirmed. Newcomb shall bear costs on appeal.
                NOT TO BE PUBLISHED.




                                           GILBERT, P. J.


We concur:



                YEGAN, J.



                PERREN, J.




                                              4
                         Mark S. Borrell, Judge


                   Superior Court County of Ventura


                  ______________________________




Tawne Michele Newcomb, in pro. per., for Appellant.

No appearance for Respondent.




                                   5